Title: To Thomas Jefferson from John Hollins, 16 June 1808
From: Hollins, John
To: Jefferson, Thomas


                  
                     Sir
                     
                     Baltimore 16th June 1808
                  
                  You do not forget promises, but I omitted to do what I am now about to say; & for which I beg your forgiveness.
                  Soon after my return from Washington, Mrs. H left Baltimore, & she having under her own immediate care the Florence wine, I was at a loss to get at the quantity on hand, & she now tells me there are not more than two boxes, & perhaps only one, which shall be sent by the first vessel that may be bound to the City, & shd. you approve the quality, & there shd. be two boxes, they shall with great pleasure be sent   I thot. & believed there were more boxes on hand, but Mrs. H had given some to her Virga. friends, & used others; & she charged me to say to you, that your acceptance of the one intended to be sent, woud be very agreeable to her, & in fact it is from her own private stores, which she says can very well be spared.
                  I think I told you the Coffee was from Bourbon, not Moka, & that you spoke favorably of the former, it was not landed until lately, you can hve one or more bags, as you please, they weigh about 106 or 108 lbs each—But if you prefer Moka, I will endeavour to buy any quantity you may wish—the trouble is nothing, & time at command.—You will therefore please freely to address me, who am with great esteem & respect
                  
                     Jno. Hollins
                     
                  
                  
                     Accept Mrs. Hollins’s & my best thanks, for your politeness, intended to have been shewn us at Monticello, such a visit woud have added greatly to our pleasure
                  
               